Citation Nr: 1700551	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-44 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1990 to January 1993.  He had subsequent service in the Army Reserve from January 1993 to December 1998, and in the Pennsylvania Army National Guard from September 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been submitted to reopen the claim for service connection for any back injury.  In October 2014, the Board found that new and material had been submitted to reopen the claim for service connection for residuals of a back injury.  After the claim was reopened, the Board remanded the claim for further development.

In September 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Although the Veteran requested a hearing in his February 2016 submission in response to the January 2016 supplemental statement of the case (SSOC), a hearing has already been held; accordingly, an additional hearing will not be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an adequate etiological opinion.  Once VA undertakes the effort to provide an examination for a claim, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Here, in the October 2014 remand, the Board determined that an examination was necessary regarding the Veteran's residuals of a back injury.  An August 2015 VA examination was conducted.  The Veteran reported he was an F-14 plane captain, in the infantry, and then did combat fuel support.  He reported he injured his back while serving in the Navy.  He reported that it was nighttime and he was getting his jet up for launch, and the jet blast door came down too quick, propelled him, and he went airborne and landed on the nose well of another jet.  He reported he went to sick call, but did not remember if he was sent back to duty or given quarters.  He reported another injury while serving in the Pennsylvania National Guard, when he had a fall and landed on his back.  He stated he was taken to sick call and was told it was a contusion.  He stated that when he got out of the service, he continued with back pain, and that he went to VA a couple times.  The VA examiner opined that it was less likely as not that the Veteran's back condition was related to service, noting that there were no service treatment records (STRs) documenting any back pain complaints.  In a January 2016 VA examination addendum report, the VA examiner noted review of the record, including the Veteran's STRs.  The examiner again opined it was less likely as not that the back condition was related to service, noting that there was nothing in the STRs documenting any back condition.

Although the VA examiner noted the Veteran's report that he injured his back while serving in the Navy and again while serving in the National Guard, and opined that it was less likely as not that the Veteran's back condition was related to service, the examiner's rationale was essentially based on a finding that there was nothing in the STRs documenting any back condition.  While the Veteran's lay statements regarding injuring his back in service and having back pain since then were noted by the examiner, it appears that because his statements were not corroborated by STRs, no significance was attached to his competent statements.  Thus, this matter must be remanded so that an addendum opinion may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion regarding the etiology of his back disorder from the 2015/2016 VA examiner.  If that examiner is unavailable, another similarly situated examiner may provide the opinion.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disorder had its onset in, or is otherwise etiologically related to, service.  The examiner must specifically address the Veteran's credible assertions of an in-service back injuries and symptoms and his symptoms post-service discharge. 

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

